Mr. President,
Mr. Secretary General,
Your Excellencies, Heads of State and Government,
Distinguished Ladies and Gentlemen
I congratulate you, Mr. President, on your assumption of the responsibility to steer the work of the Seventy-Fifth Session of the General Assembly and assure you of Sierra Leone’s full support during your tenure.
I commend His Excellency, Mr. Tijjani Muhammad-Bande of Nigeria, for his effective and efficient leadership of the 74th UNGA session — a period that was very challenging.
I commend Secretary-General Antonio Guterres for his astute leadership and profound commitment to the work of the Organization. In particular, I acknowledge, with appreciation, his call for a global ceasefire during the current pandemic, the setting up of the COVID-19 response fund, advancing the urgent need to address Climate Change, and implementing the Sustainable Development Goals.
From the outset, let me also, on behalf of the Government and People of Sierra Leone, express heartfelt and deep condolences to all Member States of the United Nations for the loss of lives due to the COVID-19 pandemics. We salute the selflessness of all frontline responders to this global emergency.
I also applaud the adoption, by this Assembly and the Security Council, of various COVID-19-focused resolutions as well as initiatives by Secretary-General Antonio Guterres aimed at promoting global solidarity and cooperation to fight COVID-19 and address its impact on lives and livelihoods now and in the long term.
Sierra Leone, therefore, supports the call for global solidarity and cooperation for the prevention, curtailment, and treatment of the COVID-19 pandemic, as well as all associated recovery programmes.
To that effect, I would like to encourage the Secretary General to work with this Assembly and all other stakeholders to expedite the implementation of all COVID- 19-related resolutions. I would also like to encourage Member States of this august Assembly to share relevant information, scientific knowledge, and best practices about the disease, as well as enhance equitable and fair access to medicines, vaccines and medical equipment to all nations.
Mr. President,
Given the global health pandemic, the theme for this session, “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action” is therefore appropriate, relevant, and very timely.
As a global family, it is only through our collective commitment to Multilateralism that we can effectively tackle the COVID-19 pandemic and meaningfully address the prevailing universal challenges of poverty, hunger, diseases, natural disasters, climate change, terrorism, human rights violations, cybersecurity, and transnational organized crime.
Mr. President,
At a time when isolationist sentiments, geopolitical tensions, and economic uncertainties are escalating, the multilateral rules-based system is severely being tested. The UN Charter remains the foundation for that multilateral system, international cooperation, and global peace and security. It provides the framework for maintaining peace and security, upholding human rights and dignity, promoting sustainable development and international cooperation to tackle both longstanding and emerging challenges.
In view of this, Sierra Leone reaffirms its firm commitment to multilateralism as embodied in the Charter of the United Nations.
We are, in this regard, committed to promoting international cooperation to address present and emerging challenges that confront our world, including our collective engagement in the prevention of conflict as well as advancing durable peaceful settlement of conflicts and disputes.
We must continue to build on gains made in our preventive diplomacy efforts, continue to heighten collaboration, and utilise experiences that have helped the United Nations to achieve relative international peace and security over the last 75 years.
Mr President,
The Covid-19 pandemic continues to disrupt and destroy lives and livelihoods and also pose substantive risks to international peace and security. This is especially so in countries that are in conflict or emerging from conflict, those experiencing humanitarian crises, and those with weak and fragile economies where peacebuilding and post-war state-building could be undermined or reversed.
This brings me to the current political crisis in Mali and related insurgencies in the Sahel that are of grave concern and to which we should respond urgently by providing unambiguous support to ongoing efforts initiated by the Economic Community of West African States (ECOWAS).
Mr. President,
Our collective multilateral aspiration and hope for a safer and more secure world is embodied in our adoption of the 2030 agenda and its 17 sustainable development goals (SDGs), the Addis Ababa Action Agenda, and the Paris Climate Change Agreement.
As the COVID-19 pandemic makes our timely attainment of the objectives of the 2030 agenda unlikely, it is imperative that we respond cooperatively to the pandemic in a way that will put nations back on track to accelerate progress towards achieving the SDG. Reduced economic activity, revenue losses, budget constraints and the huge cost of managing the pandemic are adversely affecting our efforts to achieve sustainable development, strengthen resilience, and walk out of fragility.
The implementation of Sierra Leone’s Medium-Term National Development Plan (2019-2023), that is aligned to both the SDGs and the AU’s Agenda 2063, is faced with challenges of generating required domestic revenue to fund projects and other sundry capacity and management constraints. We must also strengthen our public health institutions, and where we rebuild, build back better.
In this regard, Sierra Leone fully supports current efforts by this Organization and International Financial Institutions, and continues to call for emergency debt relief and standstill mechanisms from International Financial Institutions.
Given the magnitude and impact of COVID-19 and other persistent disease burdens, we aim to invest in our health and other service delivery systems, and in a sustained and robust post COVID-19 recovery process. We therefore seek additional grants, access to finance and technical assistance from our development partners, and more budget support, to deliver that much-needed fiscal space.
But beyond short-term, quick-fix-and-exit-strategies that characterise this general global pandemic response, Africa needs a global commitment to Debt Cancellation for the least developed countries that are working hard to address longterm structural problems with their economies.
Mr. President,
In Sierra Leone, we believe that it will be impossible to make the necessary progress on global agendas such as education, health, gender equality, and climate change if we do not reduce inequality,violence, injustice, and corruption. Our Medium- Term NationalDevelopment Plan (2019-2023) prioritises Human DevelopmentCapital. We are therefore working to implement all critical drivers of sustainable development.
The empowerment of women and Girls is central to myGovernment’s Medium-Term National Development Plan. We have established a standalone Ministry of Gender and Children’s Affairs, developed a national Gender Equality and Women’s Empowerment Policy, supporting entrepreneurship and economic inclusion,implementing affirmative policies for women and girls in all sectorsfrom education to agriculture, promoting women’s health and reducing maternal and child mortality, toughening sexual offences laws, and introducing one stop centres for rape and sexual offences models courts.
Since the launch of our country’s free quality education flagship,we have increased allocations to 21 per cent of budget, increased enrolment at all educational institutions nationwide in spite of,and prioritised innovation and science in all aspects of governance and national development through the establishment of a Directorate for Science, Technology and Innovation that works closely with the Ministry of Technical and Higher Education.
We have increased investments in purposeful infrastructure that will generate economic productivity and improve standards of living. We are constructing and resurfacing more roads, expanding access to carbon-neutral energy in off-grid and other locations, extending ICT penetration, and improving access to potable water and sanitation facilities.
We have launched mitigation and protection strategies to forestall the adverse effects of climate change especially on our vulnerable populations. We urge more international cooperation and the urgent implementation of the Paris Agreement on Climate Change.
Mr. President,
As Chair of the g7+ group of countries that brings together countries affected by conflict and fragility, Sierra Leone remains committed to fostering peaceful, just, and inclusive societies. Among local action Sierra Leone has taken to foster these goals are ramping up the fight against corruption and preparing to establish a permanent Commission on Peace and National Cohesion. Following a pledge I made at the 74th Session of this august body, we have now expunged a 55-year old law that criminalises seditious libel. We are working closely with journalists, civil society, women’s groups, and other stakeholder groups to nurture and strengthen our democracy.
With the support of the Peacebuilding Commission, we have made great progress in fostering and sustaining peace in Sierra Leone over the years. Although Sierra Leone will withdraw from its formal agenda, we will continue to engage the Commission as and when the need arises.
Mr. President
At the World Summit held in 2005, we made a commitment to an early reform of the Security Council in order to make it “more broadly representative, efficient and transparent and thus to further enhance its effectiveness and the legitimacy and implementation of its decisions”.
As Coordinator of the African Union Committee of Ten on the reform of the United Nations, I should underscore that the people of Africa are convinced now more than ever before that the present geopolitical realities and the current global health pandemic are compelling for a comprehensive reform of the Security Council to make way for the representation of Africa in the Permanent category and address its under-representation in the Non-Permanent category of the Council.
The growing and broad support for the Common African Position is evident in the recent intergovernmental negotiations as more Member States expressed and affirmed the call to correct the historical injustice done to Africa. In this vein, we would like to encourage this Assembly to address this long-standing injustice by adopting Africa’s demand outlined in the Ezulwini Consensus and the Sirte Declaration. We look forward to constructive engagement that will build on progress made in the past in order to achieve the comprehensive reform of the Security Council during this session.
Mr. President,
Sierra Leone reiterates its commitment to multilateral efforts geared toward the total elimination of colonialism in all its forms and manifestation, and supports the adopted decade plan of action. If we are to remain true to the fundamental principles of the United Nations that is fit for purpose, then it becomes absolutely necessary to relegate the chapter of colonialism to history within the period 2021- 2030. The global paradigm of engagement, partnership, multilateralism, and mutual respect for the aspirations and views of all peoples must prevail.
Let me conclude, Mr. President, by reiterating Sierra Leone’s call for the establishment of resilient healthcare infrastructure and services to both curtail and protect people against the risk of COVID-19. Only in that way can the international community reestablish confidence and stability in the financial markets and create the right environment that supports global business and trade, investment, and job creation. We must put back on track progress toward achieving our sustainable development goals.
I thank you!